DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 02/25/2021 has been entered and fully considered. Claims 1-13, 15, 18-22, 27-48  remain pending in the application. New Claims 53-54 have been added.

Examiner’s Amendment
	
2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Bellerman (Reg. No. 49095) on 05/06/2021.

The application has been amended as follows: 
(Currently Amended)	A microscope for imaging a sample, the microscope comprising: 	a first light source for generating a first light beam;	first beam-forming optics configured for receiving the first light beam and generating a lattice light sheet (LLS) within the sample, the beam-forming optics including an 
	third beam-forming optics configured for receiving a second light beam and imaging the received second light beam onto a focal plane of the excitation objective;	fourth beam-forming optics configured for receiving a third light beam and imaging the received third light beam onto a focal plane of the detection objective;	one or more wavefront detectors configured for determining a wavefront of light emitted from the sample and through the excitation objective in response to the second light beam being imaged by the third beam-forming optics onto the focal plane of the excitation objective and configured for determining a wavefront of light emitted from the sample and through the detection objective in response to the third light beam being imaged by the fourth beam-forming optics onto the focal plane of the detection objective; and	a processor for generating an image of the sample based on the different tile images,	wherein the first beam-forming optics include a first wavefront modulating element configured for modifying a wavefront of the first light beam from which the LLS is generated to reduce a sample-induced aberration of the LLS within the sample, wherein first wavefront modulating element is configured for applying different wavefront modifications of the first light beam from which the LLS is generated for the different tiles and wherein a wavefront modification for a tile applied by the first wavefront modulating element is updated from a first modification at a first time to a second modification at a second time later than the first time and wherein wavefront modifications applied by the first wavefront modulating element for respective tiles of a the second subset of the tiles are updated during the second time interval.
(Original)	The microscope of claim 1, wherein the LLS has a thickness of less than about one micron. 

(Original)	The microscope of claim 1, wherein a wavelength of light emitted from the sample and through the excitation objective in response to the light beam being imaged by the third beam-forming optics onto the focal plane of the excitation objective is half the wavelength of the light beam imaged by the third beam-forming optics onto the focal plane of the excitation objective.

(Original)	The microscope of claim 1, wherein a wavelength of light emitted from the sample and through the detection objective in response to the light beam being imaged by the fourth beam-forming optics onto the focal plane of the detection objective is half the wavelength 

(Original)	The microscope of claim 1, wherein the first wavefront modulating element includes a spatial light modulator (SLM).

(Original)	The microscope of claim 5, wherein the SLM is conjugate to the sample.

(Original)	The microscope of claim 5, wherein the first beam-forming optics include the SLM.

(Original)	The microscope of claim 1, wherein the second wavefront modulating element includes a deformable mirror (DM).

(Original)	The microscope of claim 1, wherein the first wavefront modulating element is configured for applying discrete different wavefront modifications to the first light beam from which the LLS is generated when the LLS is located at different positions within the sample.

(Original)	The microscope of claim 1, wherein a distance between different positions of the LLS over which a wavefront modification to the first light beam remains constant before a different discrete wavefront modification is applied is determined based on a variation of a refractive index within the sample.

(Original)	The microscope of claim 1, wherein the sample includes guide star emitters that emit light having a different wavelength than the signal light. 

(Previously Presented)	The microscope of claim 1, further comprising one or more processors configured for determining a displacement of the LLS from the focal plane of the detection objective along a direction perpendicular to the focal plane based on light emitted from the sample in response to the LLS and collected through the excitation objective and based on light emitted in response to the light beam imaged onto the focal plane of the detection objective by the fourth beam-forming optics and collected through the excitation objective.

(Original)	The microscope of claim 12, wherein the first and second beam forming optics are configured for adjusting, based on the determination of the displacement, a location of a plane of the LLS to within 400 nm of the focal plane of the detection objective.

(Cancelled)	
(Previously Presented)	The microscope of claim 1, 	wherein an initial wavefront modification applied by the first wavefront modulating element for a second tile adjacent to a first tile is based on a wavefront modification applied by the first wavefront modulating element to the first tile, and	wherein an initial wavefront modification applied by the second wavefront modulating element for the second tile adjacent to the first tile is based on a wavefront modification applied by the second wavefront modulating element to the first tile.

(Cancelled)		
(Cancelled)	

(Previously Presented)	The microscope of claim 1, wherein different tiles of the sample are imaged for a fixed position of the LLS.

(Previously Presented)	The microscope of claim 1, wherein sizes of the tiles are based on a spatial variation of an index of refraction of the sample over the tiles.

(Previously Presented)	The microscope of claim 1, wherein the fourth beam-forming optics are configured for scanning a guide star over each tile to generate the light that is emitted from the sample through the detection objective in response to which the wavefront of light emitted from the sample and through the detection objective is determined.

(Previously Presented)	The microscope of claim 1, wherein the third beam-forming optics are configured for scanning a guide star over each tile to generate the light that is 

(Original)	The microscope of claim 1, further comprising a second light source, wherein the second light source is the source of both the second and third light beams.
(Cancelled)	

(Cancelled) 
(Cancelled) 

(Cancelled)

(Withdrawn – Currently Amended)	A method for imaging a sample, the method comprising: 	generating a first light beam;	generating a lattice light sheet (LLS) within the sample, wherein the generating includes directing light from the first light beam through an excitation objective having an axis oriented in a first direction;	positioning the LLS at different positions within the sample to image different tiles of the sample; 	detecting signal light emitted from the different tiles of the sample in response to the LLS in the sample, wherein the detecting includes collecting the signal light through a detection objective oriented in a direction substantially perpendicular to the first direction; 	imaging a second light beam through the excitation objective onto a focal plane of the excitation objective;	imaging a third light beam through the detection objective onto a focal plane of the detection objective;	determining a first wavefront of light emitted from the sample and through the excitation objective in response to the second light beam being imaged onto the focal plane of the excitation objective;generating an image of the sample based on the different tile images;	modifying, based on the first determined wavefront, a wavefront of the first light beam from which the LLS is generated to reduce a sample-induced aberration of the LLS within the sample, wherein the modifying includes applying different wavefront modifications of the first light beam from which the LLS is generated for the different tiles, updating a wavefront modification for a tile from a first modification at a first time to a second modification at a second time later than the first time, updating wavefront modifications for respective tiles of a first subset of the tiles during a first time interval, at least some of the tiles in the first subset being non-contiguous with another tile of the first subset, and updating wavefront modifications for respective tiles of a second subset of the tiles during a second time interval that occurs after the first time interval, at least some of the tiles in the second subset being non-contiguous with another tile of the second subset, and 	modifying, based on the second determined wavefront, a wavefront of the detected signal light to reduce a sample-induced aberration of the detected signal light, wherein the modifying includes applying different wavefront modifications of the signal light emitted from different ones of the tiles, updating a wavefront modification signal light emitted from a tile from a first modification at a first time to a second modification at a third time later than the first time, wherein wavefront modifications applied to the signal light emitted from respective tiles of the first subset of the tiles are updated during the first time interval and wavefront modifications applied to signal light emitted from respective tiles of the second subset of the tiles are updated during the second time interval.

(Withdrawn)	The method of claim 27, wherein the LLS has a thickness of less than about one micron. 

(Withdrawn)	The method of claim 27, wherein a wavelength of light emitted from the sample and through the excitation objective in response to the second light beam being 

(Withdrawn)	The method of claim 27, wherein a wavelength of light emitted from the sample and through the detection objective in response to the third light beam being imaged onto the focal plane of the detection objective is half the wavelength of the third light beam.

(Withdrawn)	The method of claim 27, wherein modifying the wavefront of the first light beam from which the LLS is generated includes reflecting the first light beam off a spatial light modulator (SLM).

(Withdrawn)	The method of claim 31, wherein the SLM is conjugate to the sample.

(Withdrawn)	The method of claim 31, wherein generating the lattice light sheet (LLS) within the sample includes reflecting the first light beam off the SLM.

(Withdrawn)	The method of claim 27, wherein modifying the wavefront of the detected signal light includes reflecting the detected signal light off a deformable mirror (DM).

(Withdrawn)	The method of claim 27, 	wherein modifying the wavefront of the first light beam from which the LLS is generated includes applying discrete different wavefront modifications to the first light beam from which the LLS is generated when the LLS is located at different positions within the sample.

(Withdrawn)	The method of claim 27, wherein the sample includes guide star emitters that emit light having a different wavelength than  the signal light. 

(Withdrawn - Currently Amended)	The method of claim 27, further comprising determining a displacement of the LLS from [[a]] the focal plane of the detection objective 

(Withdrawn)	The method of claim 37, further comprising adjusting, based on the determination of the displacement, a location of a plane of the LLS to within 400 nm of the focal plane of the detection objective.

(Cancelled)	

(Withdrawn- Currently Amended) The method of claim [[ 27, further comprising:	applying an initial wavefront modification to the first light beam from which the LLS is generated for a second tile adjacent to a first tile, wherein the initial wavefront modification is based on a wavefront modification applied to the first light beam for the first tile; and	applying an initial wavefront modification the emitted signal light for the second tile adjacent to the first tile, wherein  is the initial wavefront modification is based on a wavefront modification applied to the emitted signal light for the first tile.

(Cancelled)	

(Cancelled)	

(Withdrawn- Currently Amended)	The method of claim [[ 27, wherein different tiles of the sample are imaged for a fixed position of the LLS.

(Withdrawn- Currently Amended)	The method of claim [[ 27, wherein sizes of the tiles are based on a spatial variation of an index of refraction of the sample over the tiles.

(Withdrawn- Currently Amended)	The method of claim [[ 27, further comprising scanning a guide star over each tile to generate the light that is emitted from the sample through the detection objective in response to which the wavefront of light emitted from the sample and through the detection objective is determined.

 27, further comprising scanning a guide star over each tile to generate the light that is emitted from the sample through the excitation objective in response to which the wavefront of light emitted from the sample and through the excitation objective is determined.

(Withdrawn)	The method of claim 27, wherein the second light beam and third light beam are produced from the same light source. 	
(Withdrawn)	The method of claim 27, wherein:	determining the first wavefront of light emitted from the sample and through the excitation objective in response to the second light beam being imaged onto the focal plane of the excitation objective includes imaging the light with a Shack-Hartmann wavefront sensor and weighting a determined modal structure of the first wavefront based on intensities of spots on the Shack-Hartmann wavefront sensor; and	determining a second wavefront of light emitted from the sample and through the detection objective in response to the third light beam being imaged onto the focal plane of the detection objective includes imaging the light with a Shack-Hartmann wavefront sensor and weighting a determined modal structure of the second wavefront based on intensities of spots on the Shack-Hartmann wavefront sensor.

(Cancelled) 
(Cancelled) 
(Cancelled) 

(Cancelled)

(Previously Presented)	The microscope of claim 1, wherein tiles in the second subset are interleaved with tiles of the first subset.




Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) and 103 rejections previously set forth in the final office action mailed on 08/27/2020.

Allowable Subject Matter

4- Claims 1-13, 15, 18-22, 27-38, 40, 43-48 and 53-54 are allowed. 

The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, and method claim 27, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A microscope and its method of use for imaging a sample, the microscope comprising:
 a first light source for generating a first light beam;
 first beam-forming optics configured for receiving the first light beam and generating a lattice light sheet (LLS) within the sample…; 
a detector configured for detecting signal light emitted from the sample in response to the LLS in the sample; 
second beam-forming optics including a detection objective oriented in a direction substantially perpendicular to the first direction and configured…; 
third beam-forming optics configured for receiving a second light beam and imaging the received second light beam onto a focal plane of the excitation objective;
fourth beam-forming optics configured for receiving a third light beam and imaging the light beam onto a focal plane of the detection objective;
one or more wavefront detectors configured for determining a wavefront of light emitted from the sample and through the excitation objective in response to the second light beam being imaged by the third beam-forming optics onto the focal plane of the excitation objective and configured for determining a wavefront of light emitted from the sample and through the detection objective in response to the third light beam being imaged by the fourth beam-forming optics onto the focal plane of the detection objective; and 
a processor for generating an image of the sample based on the different tile images, wherein the first beam-forming optics include a first wavefront modulating element configured for modifying a wavefront of the first light beam from which the LLS is generated to reduce a sample-induced aberration of the LLS within the sample, 
wherein first wavefront modulating element is configured for applying different wavefront modifications of the first light beam from which the LLS is generated for the different tiles and wherein a wavefront modification for a tile applied by the first wavefront modulating element is updated from a first modification at a first time to a second modification at a second time later than the first time and wherein wavefront modifications applied by the first wavefront modulating element for respective tiles of a first subset of the tiles are updated during a first time interval, at least some of the tiles in the first subset being non-contiguous with another tile of the first subset, and wherein wavefront modifications applied by the first wavefront modulating element for respective tiles of a second subset of the tiles are updated during a second time interval that occurs after the first time interval, at least some of the tiles in the second subset being non- contiguous with another tile of the second subset, and wherein the second beam-forming optics include a second wavefront modulating element configured for modifying a wavefront of the signal light emitted in response to the LLS in the sample to reduce a sample-induced aberration of the signal light at the detector, wherein second wavefront modulating element is configured for applying different wavefront modifications of the emitted signal light for the different tiles and wherein a wavefront modification for the tile applied by the second wavefront modulating element is updated from a first modification at the first time to a second modification at a third time later than the first time wherein wavefront modifications applied by the second wavefront modulating element for the respective tiles of the first subset of the tiles are updated during the first time interval, and wherein wavefront modifications applied by the second wavefront modulating element for the respective tiles of a second subset of the tiles are updated during the second time interval

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Chen, Wang, Egner and Keller. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Claim Rejoinder

5- Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 27-38, 40 and 43-48, directed to the a method claims of the allowable product, previously withdrawn from consideration as a result of an election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the election requirement between groups (27-48) and (1-22) as set forth in the Office action mailed on 03/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886